The Attorney              General          of Texas
                                                October    6.   1978

JOHN L. HILL
AttorneyGeneral

suprmw caln Building     Honorable Joe Resweber                        Opinion No. H- 1253
P.O. aox lzO40
Aurtin. TX. 78711
                         Harris County Attorney
512/4752501              1001Preston                                   Re: Payment of tuition for
                         Houston, Texas 77002                          county jail inmates attending
                                                                       classes while incarcerated.
701 cammmm. suite z-30
Odls lx. 75202
214/74Z-5M4              Dear Mr. Resweber:

                                You have submitted the following question for an opinion from this
                         office:

                                    .Is Harris County required to pay tuition to Houston
                                     Community College System for inmates that are
                                     incarcerated in the Harris County Jail and who are
                                    enrolled in the Houston Community College?

                         We have found no authority which obligates the county to pay the tuition fees
                         of the county jail inmates. Such an expenditure is not required under the
                         counw’s duty to provide a safe and suitable jail. V.T.C.S. art. 5llS. We do
                         not address the question of whether the county has discretion to pay tuition
                         fees of jail inmates. See generally V.T.C.S. art. 5ll5.1, S 9(a)(4). Educ. Code
4313n Tenth.sumeF        S 29.Olffi Attorney General Opinion H-652 (1975).
-.7X.78501
5em524547                                               SUMMARY

                                    Harris County is not required to pay tuition fees of
                                    county jail inmates.

                                                                Very truly yours,




                                                                Attorney General of Texas
Honorable Joe Resweber   -   Page 2   (H-1253)



APPROVED:




Opinion Committee




                                      p.   4914